Citation Nr: 1738550	
Decision Date: 09/13/17    Archive Date: 09/22/17

DOCKET NO.  13-32 745	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUE

Entitlement to an increased disability rating in excess of 10 percent for right foot peroneal tendonitis, previously rated as March fracture third metatarsal and Freiberg's infraction second metatarsal head with traumatic arthritis.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. B., Counsel


INTRODUCTION

The Veteran served on active duty from August 1990 to May 1992.    

This case comes before the Board of Veterans' Appeals (Board) on appeal from a February 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

A veteran must be afforded a thorough and contemporaneous examination when the record does not adequately reveal the current state of his disability.  Hart v. Mansfield, 21 Vet. App. 505, 508 (2007) (citing, inter alia, Green v. Derwinski, 
1 Vet. App. 121, 124 (1991)).  The record is inadequate and the need for a contemporaneous examination occurs when there is evidence (including a veteran's statements) of a possible increase in disability since the last examination.  Hart, 
21 Vet. App. at 508 (citing, inter alia, Snuffer v. Gober, 10 Vet. App. 400, 403 (1997)).  

An October 2009 consultation with Dr. W. L. demonstrates that the Veteran's right foot disability is permanent and will increase in severity will age and with exercise and weight-bearing activities.  

The last VA examination of record was provided in January 2013.  The Board notes that while the examiner noted the Veteran's complaints regarding the right foot disability impacting functioning of the foot and ankle, a finding of pain on weightbearing, and a finding that the Veteran's right fracture disability had progressed into peroneal tendonitis, the examiner did not provide any range of motion findings.  As such, does not contain all of the information necessary to properly evaluate the Veteran's claim.  

Since then, the Veteran submitted a VA Form 9 in which he stated that his right foot disability has increased in severity.  He reported that he now could not walk more than 15 minutes without severe pain.  In a March 2017 Brief, the Veteran's representative stated that a new examination was necessary to assess the current severity of the Veteran's right foot disability.  

As the claim demonstrates that the Veteran's disability may have worsened since the last examination in January 2013, a new examination must be provided to assess the current severity of the service-connected right foot disability.

All outstanding records of ongoing treatment should be obtained.  

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to identify all records of ongoing VA and private treatment and provide releases authorizing VA to obtain all records of private treatment.  Obtain all identified VA treatment records and all identified/authorized private records. 

2.  Then, the Veteran should be afforded a VA examination with a qualified professional to determine the current severity of the service-connected right foot peroneal tendonitis.  The claims file should be made available to and reviewed by the examiner.  All indicated testing should be conducted.

The evaluation of the ankles/feet should include range of motion studies.  The examiner should address any functional loss due to pain or painful motion as well as weakness, excess fatigability, incoordination, or pain on movement, swelling or atrophy.  The examiner must address at what point pain begins.  Any additional functional loss should be expressed in terms of the degree of additional limitation of motion. 

The examiner shall inquire as to periods of flare-up, and note the frequency and duration of any such flare-ups.  

In addition, with respect to range of motion testing, this must be conducted on active and passive motion and in weight-bearing and nonweight-bearing conditions (pursuant to Correia v. McDonald, 28 Vet. App. 158 (2016)).  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.

The examiner should report all neurologic impairment resulting from the service-connected right foot disability.  If any neurologic impairment is found, the examiner should identify the nerve impaired, or seemingly impaired, and indicate whether there is complete or partial paralysis, neuralgia, or neuritis; and whether any partial paralysis, neuritis or neuralgia is mild, moderate, moderately severe, or severe.  If there is neurologic impairment of the extremities that is not related to the service-connected disability, the examiner should so report.  

The examiner should also describe the functional impact of the Veteran's service-connected right foot disability.  In particular, the examiner should describe what types of employment activities would be limited, what types of employment would not be limited (if any), and whether any limitation on employment would likely be permanent. 

A complete rationale should be provided for all conclusions reached.

3.  After completion of all requested and necessary development, the AOJ should review the record in light of the new evidence obtained.  If any benefit for which there is a perfected appeal remains denied, the Veteran and his representative should be furnished with a supplemental statement of the case.  Once they are afforded an opportunity to respond, the claim should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



____________________________________________
B. T. KNOPE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




